       IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH

                                         CENTRAL DIVISION



 EAGLE AIR MED CORPORATION, a Utah
 corporation; and VALLEY MED FLIGHT
 INC., a North Dakota corporation,


                           Plaintiffs,                       ORDER AND
                                                         MEMORANDUM DECISION

 vs.


 SENTINEL AIR MEDICAL ALLIANCE,                         Case No. 2:16-cv-00176-TC-EJF
 LLC, a Wyoming limited liability company;
 JEFFREY FRAZIER, an individual; and
 DOES 1 through 10,

                           Defendants.




        On August 30, 2019, the court granted in part and denied in part the motion for summary

judgment brought by Defendants Sentinel Air Medical Alliance, LLC, and Jeffrey Frazier

(“Sentinel”). Sentinel now asks the court to reconsider part of that order. (ECF No. 441.)

Additionally, Plaintiffs Eagle Air Med Corporation and Valley Med Flight, Inc. (“Eagle”) have

asked the court to clarify a portion of its summary judgment order. (ECF No. 438.) For the

reasons stated below, Sentinel’s motion for reconsideration is granted, and Eagle’s motion for

clarification is denied.
                                            ANALYSIS

I.     Background

       As discussed in more detail in the summary judgment order, Eagle provides emergency

air ambulance services, and Sentinel is a consultant that provides recommendations to insurance

companies regarding how much they should pay Eagle for its flights. Eagle Air Med Corp. v.

Sentinel Air Med. All., LLC (“Eagle Air”), Case No. 16-cv-00176, 2019 WL 4140918 at *1 (D.

Utah Aug. 30, 2019). Eagle’s defamation cause of action primarily challenged statements

Sentinel made in the letters it sent to the insurance providers. In a typical letter, Sentinel

identified the amount Eagle billed, calculated an estimate of Eagle’s costs for that flight, and

then compared those costs to the amount Medicare would have paid for the flight, the amount a

competing provider would have charged for the flight, and the amount Sentinel believed the

insurer should pay for the flight. So, for example, in one letter, Sentinel made the following

statements:

       Billed charges for this transport amount to $29,659. . . .

       In this case, an accurate estimate of [Eagle’s] costs [is] $6,400. . . .

       Reimbursement provided under Medicare for this transport would be $5,368. . . .

       Sentinel has a contracted provider that would have performed this transport for
       $8,700. . . .

       [Eagle’s billed] charges represent 552 percent of the Medicare reimbursement
       rate, 340 percent of charges from a competing provider, and 463 percent of the
       cost of providing the service. . . .

       A reasonable reimbursement for this transport would be $11,900. This represents
       221 percent of the Medicare reimbursement rate and provides [Eagle] with an 86
       percent margin.



                                                  2
Id. at *1-2. Sentinel’s letters also noted that the transportations provided by Eagle were not

medically necessary, that Eagle’s charges were “egregious” or “among the most egregious in the

industry,” and, in one instance, that Eagle was possibly engaged in self-referrals. Id.

        The court held that Sentinel’s calculation of Eagle’s estimated costs was not defamatory

because it was “materially accurate.” Id. at *7. It also concluded that the medical necessity

statements carried no defamatory meaning and that identifying Eagle’s charges as “egregious”

was non-actionable opinion. Id. at *6, 9. Neither party challenges any of these conclusions.

        But the court also ruled that there were triable issues of fact regarding whether Sentinel’s

self-referral statement and profit margin calculations were defamatory. Id. at *8-9. Sentinel now

asks the court to reconsider that part of its decision.

        Additionally, in a footnote, the court indicated that its order had addressed every

defamatory statement at issue in the action, and accordingly, that the profit margin and self-

referral statements were the only claims remaining for trial. Id. at *4 n.1. Eagle maintains that

two other issues—whether Sentinel’s cost calculations are implicitly defamatory and whether

Sentinel made false comparisons to competing providers—should also be addressed at trial.

Eagle asserts that Sentinel was aware of these statements but chose not to challenge them in its

summary judgment motion. Eagle asks the court to clarify that these statements remain viable,

notwithstanding the footnote in the order.

II.     Appropriate Pleading Standard

        Both the motion for reconsideration and the motion for clarification turn, in part, on the

sufficiency of Eagle’s pleadings. In its motion for reconsideration, Sentinel contends that neither

the profit margin calculations nor the self-referral statement were included in the operative First


                                                   3
Amended Complaint (“FAC”). (ECF No. 6.) Similarly, in its opposition to Eagle’s motion for

clarification, Sentinel argues that Eagle never alleged a defamation claim based on either the

implications of Sentinel’s cost calculations or the contract provider comparisons. Accordingly,

Sentinel requests that Eagle be barred from proceeding to trial on any of these issues.

       The parties agree that, under Utah law, defamation must be pled specifically. Dennett v.

Smith, 445 P.2d 983, 984 (Utah 1968) (“[T]he language complained of must be set forth in

words or words to that effect . . . . [T]he defendant should not be required to resort to the ofttimes

expensive discovery process to drag from a litigant what he really intends to do to his

adversary.”). But they dispute whether a complaint in federal court is required to satisfy this

same standard. Upon reviewing the cases submitted by the parties, the court concludes that

generally—and certainly in this district—a heightened pleading standard applies.

       As one recent District of Utah case stated, “[t]his specificity requirement is not only a

Utah construct: federal courts have consistently interpreted Fed. R. Civ. P. 8(a) as requiring that

defamation claims be pleaded with particularity to provide a defendant with fair notice.” Rowe

v. DPI Specialty Foods, Inc., Case No. 2:13-cv-00708-DN-DJF, 2015 WL 13047675 at *4 (D.

Utah Aug. 20, 2015) (citing Bushnell Corp. v. ITT Corp., 973 F. Supp. 1276, 1287 (D. Kan.

1997); McGeorge v. Cont’l Airlines, Inc., 871 F.2d 952, 955 (10th Cir. 1989); Nogle v. Sand

Canyon Corp., Case No. 12-CV-23-S, 2012 WL 4857772 at *6 (D. Wy. Oct. 11, 2012); 5

Charles Wright & Arthur Miller et al., Federal Practice and Procedure §§ 1245, 1357 (3d ed.)).

       Other cases from the District of Utah agree. For example, in Boisjoly v. Morton Thiokol,

Inc., 706 F. Supp. 795 (D. Utah 1988), the court explicitly applied Utah’s pleading standard to a

complaint in federal court:


                                                  4
       The Court holds that the conclusory allegations in paragraph seventy-one do not
       meet the particularity requirements with which a defamation claim must be
       alleged. Utah law requires that a claim must identify the defamatory statement
       either by its “words or words to that effect;” general conclusory statements are
       inadequate. . . . Paragraph seventy-one clearly fails to allege, in “words or words
       to that effect,” a single specific defamatory statement by defendant MTI.

Id. at 799-800.

       Another case, Celli v. Shoell, 995 F. Supp. 1337 (D. Utah 1998), did not go quite as far.

It noted that “the court applies federal pleading standards rather than looking to . . . Utah law.”

Id. at 1346. But it nevertheless still agreed that some level of heightened pleading was required

even under the federal standards: “In the case of a defamation claim, the allegations in the

complaint must afford the defendant sufficient notice of the allegedly defamatory

communications to allow him to defend himself. . . . [F]ederal pleading standards generally

require the complaint to state the specific words of the allegedly defamatory statement in order to

allow the defendant to frame a responsive pleading.” Id. (citing Goldstein v. Kinney Shoe Corp.,

931 F. Supp. 595, 597 (N.D. Ill. 1996)).

       Other cases submitted by Sentinel reinforce this conclusion. See, e.g., Pike v. City of

Mission, Kan., 731 F2d 655, 661 (10th Cir. 1984) (a “broad conclusory allegation” is insufficient

to plead defamation if it includes “insufficient facts concerning time, place, actors, or conduct to

enable defendants to respond”) (rev’d on other grounds, Canfield v. Douglas County, 619 F.

App’x 774 (10th Cir. 2015)); Phantom Touring, Inc. v. Affiliated Publ’ns, 953 F.2d 724, 728 n.6

(1st Cir. 1992) (“In our view, a defendant is entitled to knowledge of the precise language

challenged as defamatory, and the plaintiff therefore is limited to its complaint in defining the

scope of the alleged defamation. If plaintiff wished to enlarge its case beyond the six articles

originally challenged, it should have sought to amend the complaint.”); Royal Pac. Ltd. v. Faith

                                                  5
Elec. Mfr. Co., Ltd., 322 F. Supp. 3d 1178, 1185 (D.N.M. 2018) (“Federal courts relying on a

Rule 8 standard have held that some specificity about the allegedly defamatory communication is

required in order to give the defendant adequate notice.”).

        Eagle has identified no District of Utah or Tenth Circuit cases that support a less stringent

pleading standard. But during oral argument, it did cite two federal cases from New York for the

proposition that such specific pleading is not necessary. In one, the Second Circuit held that

under the federal pleading rules, “[t]he central concern is that the complaint ‘afford defendant

sufficient notice of the communications complained of to enable him to defend himself.’” Kelly

v. Schmidberger, 806 F.2d 44, 46 (2d Cir. 1986) (quoting Liguori v. Alexander, 495 F. Supp.

641, 647 (S.D.N.Y. 1980)). Similarly, in Griffin-Nolan v. Providence Washington Insurance

Co., No. 504CV1453FJSGJD, 2005 WL 1460424 (N.D.N.Y. June 20, 2005), the court ruled that

“[s]ince federal law governs the procedural issues in this case, . . . the heightened pleading

requirement of New York Civil Practice Law and Rules § 3016(a) does not apply to this action.”

Id. at *12.

        These cases do not support departing from the standard articulated in the District of Utah

cases. After all, “sufficient notice of the communications complained of to enable [a defendant]

to defend himself” implies a fair amount of specificity. Kelly, 806 F.2d at 46. Moreover, the

complaint in the Griffin-Nolan action was actually quite specific in identifying the alleged

defamation. See Complaint at ¶ 48, Griffin-Nolan v. City of Syracuse, No. 04cv01453, 2004

WL 3513361 (Dec. 15, 2004). In holding that New York’s state rules did not apply, the Griffin-

Nolan court was only responding to the plaintiff’s contention that defamation had to be pled




                                                  6
verbatim.1 It is unclear how vague a pleading could be before the Griffin-Nolan court would

require more, as that issue was not before the court.

        After the hearing, Eagle submitted a notice of supplemental authority listing three other

federal cases that discuss the application of federal pleading standards to defamation cases.2

(ECF No. 468.) While these cases, in varying degrees, reject strict state pleading requirements in

favor of more liberal federal pleading standards, none of them endorse standards that are as

broad as Eagle desires. See, e.g., Rivera v. Allstate Ins. Co., 140 F. Supp. 3d 722, 728 (N.D. Ill.

2015) (holding that although the amended complaint “[did] not specifically mention” certain

documents, the defendant “cannot plausibly contend that the amended complaint left [the

defendant] unaware of the basis for Plaintiffs’ defamation claim”); C&M Prop. Mgmt. v. Moark,

LLC, No. 2:15-cv-336-GZS, 2016 WL 1298098 at *3 (D. Me. Mar. 31, 2016) (agreeing that

discovery could be used to “clarif[y] the factual allegations” of the complaint, but only after

noting that the complaint included “specific allegations as to each element of the defamation

cause of action”); Muzikowski v. Paramount Pictures Corp., 322 F.3d 918, 926 (7th Cir. 2003)

(noting that a complaint was sufficient because it “list[ed] in great detail” the alleged

defamation).




1
  The New York Civil Practice Law and Rules § 3016(a) states, “In an action for libel or slander, the particular
words complained of shall be set forth in the complaint.” New York courts have held that this means defamation
must be pled verbatim. See Smalley v. Dreyfus Corp., 832 N.Y.S.2d 157, 163 (N.Y. App. Div. 2007) (“[T]he two
verbal statements on which the plaintiffs base their claim are paraphrased and therefore do not meet the minimum
requirements of CPLR 3013 and 3016(a).”) (rev’d on other grounds, Smalley v. Dreyfus Corp., 882 N.E.2d 882
(N.Y. 2008)).
2
  A fourth case, Swierkiewicz v. Sorema N.A., 534 U.S. 506 (2002), does not address defamation. It simply
discusses what is generally required under Rule 8 for a complaint to be sufficient, in contrast with the stricter
pleading requirements for fraud under Rule 9. Id. at 513.

                                                         7
       Upon reviewing these cases, the court is inclined to follow the standards adopted by other

District of Utah judges. The court is persuaded that in the defamation context, the pleadings

should “identify the defamatory statement either by its ‘words or words to that effect.’”

Boisjoly, 706 F. Supp. at 800; see also Rowe, 2015 WL 13047675 at *6 (“[E]vidence which

materially varies from the ‘words or words to that effect’ alleged in the Complaint will be

excluded.”).)

       Nevertheless, the court notes that its conclusions below regarding the sufficiency of

Eagle’s pleadings would not change even if it applied the more liberal standard implied by some

of the cases Eagle cites. In the court’s view, two of the statements challenged by Sentinel were

sufficiently pled and two were not properly pled, and this is true whether the pleading standard is

construed liberally or more narrowly.

       A.       Profit Margin Calculations

       Sentinel’s letters included calculations regarding the size of Eagle’s profit margins. For

example, in the letter excerpted above, Sentinel warned that “[Eagle’s billed] charges represent .

. . 463 percent of the cost of providing the service” and recommended that “[a] reasonable

reimbursement for this transport would be $11,900. This . . . provides [Eagle] with an 86 percent

margin.” Eagle Air, 2019 WL 4140918 at *2.

       Although the FAC never explicitly referred to “profit margins,” the court concludes the

allegations sufficiently put these statements at issue. Eagle alleged, for example, that Sentinel’s

“statements and recommendations regarding [Eagle’s] charges based on [Sentinel’s] operational

costs analysis [were] false and misleading.” (FAC ¶ 45 (emphasis added).) Eagle also alleged

that Sentinel’s “statements and recommendations[] are part of a scheme to force air medical


                                                 8
transport companies like Eagle . . . to accept less than the usual and reasonable amount for their

services.” (Id. at ¶ 50 (emphasis added).) These allegations are enough to place Sentinel on

notice that its profit margin calculations, which were an essential part of its recommendations to

the insurers, were part of Eagle’s suit.

       B.      Cost-Per-Flight Calculations

       Sentinel’s letters also include an estimate of how much each flight cost. The court

concluded these estimates were “materially accurate,” and so could not support a defamation

claim. Eagle Air, 2019 WL 4140918 at *7. Eagle argues the court’s conclusion addressed only

whether the calculations were directly defamatory, not whether the calculations were implicitly

defamatory.

       The accuracy of Sentinel’s cost calculations was the central allegation of the complaint.

(FAC ¶¶ 40-45.) Eagle also made clear that it was accusing Sentinel of both direct and implied

defamation. (Id. at ¶¶ 49, 77-78.) Accordingly, this issue was sufficiently pled.

       C.      Self-Referral Statement

       In one of its letters, Sentinel included the following passage:

       The sending facility is located in Blanding, Utah. Blanding is also the location of
       the home office of Eagle Air Med. The relationship between the facility and the
       provider is unknown, but payors must be aware of the issue of self-referral
       sometimes present in the air ambulance industry.

(Ex. B-1-1 to Defs.’ Mot. Summ. J. (ECF No. 206-4).)

       Regarding this statement, the court held:

       The statement does not directly accuse Eagle of engaging in self-referral, and
       each part of the statement, read in isolation, may be true. But “it is the
       implication arising from the statement and the context in which it was made, not
       the statement itself, which forms the basis of [the] claim.” West, 872 P.2d at
       1011. Though Sentinel disavowed any knowledge of self-referral, its statement

                                                   9
       can be read to imply that Eagle was engaging in the practice, and thus acting
       dishonestly and unethically.

Eagle Air, 2019 WL 4140918 at *9.

       Having reviewed the pleadings, the court now concludes this statement was never

properly pled. The court cannot find any allegation in the amended complaint that Sentinel

defamed Eagle by accusing it of engaging in self-referrals.

       The amended complaint is primarily focused on only two categories of statements. Eagle

alleges that Sentinel made “multiple material misrepresentations of [Eagle’s] operational costs

and the medical necessity of [Eagle’s] services.” (FAC ¶ 36.) Although Eagle goes on to

provide additional details about the medical necessity determinations (id. at ¶¶ 37-39) and the

operational costs calculations (id. at ¶¶ 40-47, 57-75), none of these allegations support a

defamation claim for self-referral.

       Eagle also identifies several direct quotes from Sentinel that it believed were defamatory,

all of which arise from the same two primary allegations identified above. For example, Eagle

accuses Sentinel of stating that Eagle’s charges were “egregious” or “among the most egregious

in the industry,” that air ambulances make “threats” and “demands” to get paid, that their billing

rates were “a bunch of smoke” or “bluster,” and that air ambulances try to “scar[e]” or “coerc[e]”

patients into demanding their insurer pay the full amount. (Id. at ¶ 48.)

       The amended complaint includes no other substantive allegations. The self-referral

statement was never mentioned. This is particularly problematic because the alleged defamation

arose from twenty-one different letters to insurance providers, each of which included statements

about medical necessity and operational costs, but only one of which included a comment about

self-referrals. A reasonable defendant, placed in this situation, would have no reason to suspect

                                                 10
the self-referral statement—never mentioned in the complaint and only included in a single

letter—was one of the statements Eagle was challenging.

       Eagle maintains that it is enough that Sentinel subsequently learned through discovery

and briefing that Eagle viewed this statement as defamatory. Eagle submits evidence that it

asked Mr. Frazier about the self-referral statement during his deposition and that Sentinel, in

turn, later asked Eagle’s expert about self-referrals in the air ambulance industry during his

deposition. (See Frazier Dep. at 283:23-287:6, Ex. 24 to Pls.’ Opp’n to Mot. Summ. J. (ECF No.

227-27); Schneider Dep. at 76-80, Ex. C to Defs.’ Mot. Recons. (ECF No. 441-4).) Additionally,

Eagle identified the self-referral statement as defamatory in its opposition to Sentinel’s motion

for summary judgment. (Pls.’ Opp’n to Mot. Summ. J. at 49-50 (ECF No. 229).)

       Nevertheless, at least in the circumstances present here, the court concludes this was not

enough. As noted in Rowe v. DPI Specialty Foods, Inc., Case No. 2:13-cv-00708-DN-EJF, 2015

WL 12778767 (D. Utah Aug. 20, 2015), “[T]he complaint ‘circumscribes the relief the court can

award.’ . . . The more specific statements [the plaintiff] produced in an interrogatory response

and an opposition brief are available for impeachment purposes, but because they are not

contained in the Complaint, they are not the boundaries of [the plaintiff’s] claim.” Id. at *3.

       Eagle’s own authority supports the same conclusion. In Rivera, for example, the

Northern District of Illinois held that an unpled allegation could go forward because the

defendant “ha[d] known from the outset” that the statement was at issue and could not “plausibly

contend that the amended complaint left [the defendant] unaware of the basis for Plaintiffs’

defamation claim.” Rivera, 140 F. Supp. 3d at 728. While Sentinel may have discovered

Eagle’s concerns about the self-referral statement at some point before the summary judgment


                                                 11
stage, the record is at best hazy on this issue,3 and Eagle certainly has no evidence that Sentinel

was aware of the issue from the outset of the case. And in C&M Property Management, LLC,

while the District of Maine held that “pretrial discovery procedures” could be used to “clarif[y]

the factual allegations underlying each of the defamation elements,” this holding was made in

response to a complaint that contained “specific allegations as to each element of the defamation

cause of action.” C&M Property Mgmt., LLC, 2016 WL 1298098 at *3. Nothing in that court’s

opinion suggests discovery could be used to pursue entirely new, never-pleaded defamatory

statements, absent amending the complaint.

         Accordingly, having reviewed the allegations, the court now reconsiders its summary

judgment order and concludes that the self-referral statement was never sufficiently put at issue

in the pleadings and should not be permitted at trial.4




3
  For example, although the issue was raised in some of the depositions, it appears Eagle did not actually identify it
as a defamatory statement until its last supplemental response to Sentinel’s interrogatories, which were served on the
last day of discovery, impeding Sentinel’s ability to further investigate the issue. (See Dfs.’ Reply to Mot. Recons.
at 3 (ECF No. 462).)
4
  Even if properly pled, the court notes that it would be inclined to reconsider this issue on the merits as well.
Sentinel has submitted evidence that Eagle was not actually damaged by the self-referral statement because it was
paid “about what [it would] expect” by the entity that received the letter containing that statement. (See Dorman
Dep. at 53:15-25, 55:9-18, Ex. C to Defs.’ Mot. Summ. J. (ECF No. 206-10).) Absent damages, Eagle’s claim
would need to be defamatory per se to survive. But as Sentinel points out, “libel is classified per se if it contains
defamatory words specifically directed at the person claiming injury, which words must, on their face, and without
the aid of intrinsic proof, be unmistakably recognized as injurious.” Jacob v. Bezzant, 212 P.3d 535, 545 (Utah
2009) (quoting Seegmiller, 626 P.2d at 977 n.7). Here, Sentinel’s statement was ambiguous because it says it is
“unknown” whether Eagle engaged in self-referrals, and because it suggests only that self-referrals are a problem in
the air ambulance industry as a whole. While a reasonable juror might be able to find that the statement defamed
Eagle, doing so would require that the juror make certain inferences about the statement’s meaning and target.
Accordingly, the statement is not “specifically directed at the person claiming injury,” nor is it defamatory “on [its]
face . . . without the aid of intrinsic proof.” Id. Because the statement is not defamatory per se, and because Eagle
was not otherwise damaged by the statement, this claim would fail even if it had been properly pled.


                                                          12
       D.      Competing Provider Statements

       Finally, one of the statements Sentinel frequently included in its letters was a comparison

to other providers. For example, in the sample letter above, Sentinel stated that it “ha[d] a

contracted provider that would have performed this transport for $8,700” and warned that

Eagle’s billed charges “represent[ed] . . . 340 percent of charges from a competing provider.”

Eagle Air, 2019 WL 4140918 at *2. Eagle suggests that this comparison was defamatory

because Sentinel is referring to providers that only engage in non-emergency, preplanned

contract flights. Eagle argues that it is misleading to compare the kind of emergency services it

provides to these contract services.

       The court again concludes this claim was not included in the amended complaint. In fact,

Eagle effectively admits in reply that this issue was never alleged. Eagle acknowledges that “[a]t

the time of filing the complaint, Plaintiffs had not yet learned that Sentinel’s statements about its

‘contract’ or ‘competing’ providers were false.” (Pls.’ Reply to Mot. Clarify at 4 (ECF No.

457).) Sentinel could not have inferred from the complaint that a particular statement was

defamatory when Eagle itself did not believe it was defamatory at the time it wrote the

complaint. And Eagle never explains why, after determining these statements were false, it did

not move to file another amended complaint.

       Similar to the self-referral issue, Eagle emphasizes that even if these statements were not

included in the pleadings, Sentinel was on notice of the claim because the issue had been

discussed during discovery and identified in Eagle’s summary judgment briefing. But notably,

even in its opposition to the motion for summary judgment, Eagle never asserted that the

comparison to contract providers was itself defamatory. Part I of the opposition is labelled,


                                                 13
“Defamatory Statements at Issue” and includes a list of seven defamatory statements. (Pls.’

Opp’n to Mot. Summ. J. at 40-42 (ECF No. 229).) The contract provider statements were not

included on that list. Part II of the opposition is labelled “There are Genuine Issues of Material

Fact Concerning the Falsity of Defendants’ Statements.” Once again, the contract provider

statements are never mentioned here. (Id. at 43-51.) It is not until Part III, when Eagle begins

addressing the issue of privilege, that Eagle remarks that “Defendants’ comparisons of the costs

and charges associated with medical charter flights to Plaintiffs’ emergent and medically-

necessary transports were inappropriate and highly misleading.” (Id. at 55.)

       It appears from the opposition that Eagle viewed the competing provider statements as

evidence of malice. The purpose of highlighting those statements was to show that other

defamatory statements had been made maliciously, as demonstrated by Sentinel’s willingness to

support its recommendations with a misleading apple-to-oranges comparison of flight costs. But

Eagle never suggested in the opposition that it believed the comparisons themselves were

defamatory.

       In sum, Eagle admits that it did not view these statements as defamatory at the time it

filed the operative complaint. Eagle did not identify these statements as defamatory at the time

of its opposition to Sentinel’s motion for summary judgment. If Eagle itself did not identify

those statements as defamatory, then it is unclear how Sentinel could have known it had to

address that issue in its motion. It would be substantively unfair to allow Eagle to now raise this




                                                14
claim at this late date. Accordingly, the court will not permit Eagle to proceed to trial on the

competing provider statements.5

III.     Merits

         The court now turns to the merits of the two issues that were properly pled.

         A.       Summary Judgment Standard

         Sentinel contends, as an overarching matter, that the court applied the wrong standard in

its summary judgment order. According to Sentinel, the court incorrectly “view[ed] the facts and

dr[e]w all reasonable inferences in favor of the non-moving party.” Eagle Air, 2019 WL

4140918 at *5 (2019). While this is the typical standard for a motion for summary judgment,

Sentinel maintains that in the defamation context, such favorable inferences are inappropriate.

         Sentinel overstates the difference between motions for summary judgment in defamation

cases and motions for summary judgment in other cases. For most aspects of the inquiry, the

same standard applies to both. The only exception is that “a district court . . . does not construe

all factual inferences in favor of the nonmoving party, as it would in other cases,” when

evaluating whether a statement is “susceptib[le] to a defamatory interpretation.” Nunes v.

Rushton, 299 F. Supp. 3d 1216, 1233 (D. Utah 2018) (quotations omitted). Instead, for this one

part of the claim, the court “conduct[s] a context-driven assessment” to “reach an independent

conclusion” about defamatory meaning. Id. (quotations omitted).



5
  The court again briefly notes that, as with the self-referral statement, it appears likely this claim would also be
denied on the merits. At the hearing on this motion, Eagle’s counsel stated, “With respect to defamatory meaning,
[the competing provider statements are] defamatory for the same reasons that the court found that the profit
statements were defamatory. That a reasonable reader, looking at that, could conclude that we are trying to charge
exorbitant prices for our services and trying to extract that from the payors.” But after reconsidering the matter, the
court concludes below that the profit margin statements are not defamatory. So the same analysis would apparently
mean these competing provider statements are not defamatory as well.

                                                          15
       Having reviewed its order, the court concludes that none of its findings regarding a

defamatory interpretation were based on improper inferences in favor of Eagle.

       B.      Profit Margin Calculations

       In its summary judgment order, the court held:

       By asserting the profit margin that Eagle and Valley would make on each flight
       (as opposed to simply the operational cost of each flight), the statements can be
       read to imply that Eagle and Valley arbitrarily overbilled for transports to collect
       exorbitant profit margins, which would impeach the companies’ honesty and
       integrity. The statements are thus capable of carrying a defamatory meaning.

       Moreover, Eagle and Valley have presented evidence from which a jury could
       find that the profit margin calculations were materially inaccurate. They point to
       the “payor mix”—the overall stream of revenue that includes Medicare and
       Medicaid reimbursements, individual customers who self-pay (and often do not
       pay) for flights, and reimbursements from commercial insurance providers such
       as those here.

       ...

       This evidence suggests legitimate reasons for the billed charges—that they were
       driven by the economic realities of the air ambulance industry, not by
       unscrupulous efforts to obtain high profits. Because Sentinel’s profit margin
       calculations can be read to imply that Eagle and Valley were arbitrarily
       overbilling patients, and because Eagle and Valley have submitted evidence that
       the implication is false, the statements can support a claim of defamation.

Eagle Air, 2019 WL 4140918 at *8.

       Sentinel asks the court to reconsider this conclusion. Sentinel argues that its statements

regarding Eagle’s margins cannot be defamatory because they are either factually true or are

non-actionable opinion.

       First, Sentinel notes that its statements cannot be defamatory because they consist of

nothing more than truthful and correct mathematical equations. According to Sentinel, the court

already concluded that Sentinel’s cost estimates were materially accurate, and mathematically, it


                                                16
follows that $29,659 is 463 percent above $6,400, 552 percent above $5,368, 340 percent above

$8,700, and 86 percent above $11,900.

        The court agrees the calculations themselves are materially accurate and are not, without

more, defamatory. The question is whether the calculations create any defamatory implications.

        Eagle attempts to identify a defamatory implication in its opposition but its efforts

ultimately just confirm that any such implication would be protected opinion. Eagle states, for

example, that Sentinel “directly and by implication accuses [Eagle] of overbilling for transports

to reap exorbitant profits”; that “Sentinel’s statements imply that Plaintiffs’ billing was

arbitrary”; that Sentinel implies that Eagle “charged rates far beyond what any legitimate air

ambulance operator would charge”; and that Sentinel implies that Eagle is “seeking to reap

excessive profits.” (Pls.’ Opp’n to Mot. Recons. at 9-11 (ECF No. 451).) These implications are

all non-actionable opinion. There is no factual or articulable standard by which a jury could

determine whether Eagle’s bills were “arbitrary,” “exorbitant,” “excessive,” “[il]legitimate,” or

“overbilling.” Instead, as Sentinel persuasively argues:

        [W]hether a company’s “profit margins” are low, high, or “exorbitant” is
        necessarily a matter of opinion that could vary based on a limitless range of
        factors, including one’s personal values, political beliefs, and opinions on
        capitalism. . . . [I]f this alleged implied opinion proceeds to trial, the parties would
        join issue over what a reasonable charge would be and what a reasonable profit
        margin would be, with the jury ultimately deciding a benchmark of
        reasonableness based upon competing expert opinions. But the concepts of
        whether prices are “arbitrarily” set or amount to “overbilling” (terms never used
        by Sentinel) are opinions and thus not actionable.

(Defs.’ Mot. Recons. at 12-13 (ECF No. 441) (emphasis in original).)6


6
 The court briefly notes that Sentinel also contends that its letters only ever use the words “percent margin” or
“gross margin,” which is distinct from the concept of “profit margin.” This argument is not particularly compelling.
A reasonable juror could conclude that “percent margin” meant “profit margin.” Accordingly, for purposes of this
order, the court accepts that the “margin” referred to implies a profit margin.

                                                        17
       To rebut this conclusion, Eagle cites a single state court case from 1948 that held that it

might be defamatory for the defendant to accuse the plaintiff of dramatically inflating the price

of stamps, “forcing American collectors to pay exorbitant prices.” Lo Bianco v. Scott Publ’ns,

Inc., 82 N.Y.S.2d 248 (N.Y. Sup. Ct. 1948). But that decision—which is, in its entirety, three

paragraphs long, and has been cited only once in the last seventy years for a general proposition

of law (see Andrews v. Steinberg, 471 N.Y.S.2d 764, 768 (N.Y. Sup. Ct. 1983))—contains no

discussion of why “exorbitant prices” is not a statement of non-actionable opinion.

       Sentinel, by contrast, has identified more recent and more thorough cases that classify

similar statements as protected opinion. For example, one court held that it is non-actionable

opinion to accuse a person of engaging in a “trick” to “add to an already handsome profit.”

Andrews v. Stallings, 892 P.2d 611, 622 (N.M. Ct. App. 1995). Another held that referring to a

person’s conduct as “a money-making scheme designed by Plaintiff to line his pockets with

profit” was non-defamatory. O’Boyle v. Sweetapple, Case No. 9:14-cv-81250-KAM, 2015 WL

13574304 at *4 (S.D. Fla. June 4, 2015). And in Chapin v. Knight-Ridder, Inc., 993 F.2d 1087

(4th Cir. 1993), a case Sentinel particularly emphasizes, the court held that it was non-actionable

opinion for a newspaper to accuse a charity of engaging in “hefty mark-ups,” in part because

“the article, in some detail, recounts [the defendants’] efforts to estimate the wholesale cost of

the items in the [charity]. Because the bases for the ‘hefty mark-up’ conclusion are fully

disclosed, no reasonable reader would consider the term anything but the opinion of the author

drawn from the circumstances related.” Id. at 1093.




                                                 18
        In sum, Eagle has tried to tease out some defamatory meaning from Sentinel’s

calculations, but those efforts consistently lead only to the conclusion that the implications, if

any, were protected matters of opinion.

        Eagle attempts to distinguish the above cases by noting that Sentinel used specific

quantities—e.g., 463 percent or 86 percent—in criticizing Eagle’s margins, rather than more

general comments about “handsome profits” or “hefty mark-ups.” But this makes no difference.

To the extent Eagle reads these letters as implying a specific profit margin for each individual

flight, the statement is materially true: Sentinel accurately estimated Eagle’s per-flight costs,

compared that number to the amount Eagle billed, and reported that difference in the form of a

percentage. If this is how the implication is framed, then Eagle’s objection is not to Sentinel’s

profit margin calculation—which, again, is just the result of an equation—but to the court’s

conclusion that Sentinel’s calculations of Eagle’s per-flight costs were materially accurate.

Neither party asks the court to revisit that issue, so this argument necessarily fails.

        Perhaps in recognition of this, Eagle also suggests that the defamatory implication is not

the specific profit margin for each flight but Eagle’s overall profitability. According to Eagle:

        [T]he actionable implication from Sentinel’s statements regarding Plaintiffs’
        margins is that Plaintiffs are seeking to reap profit margins that are far greater
        than their actual average profit margins. (To take the example of the letter
        referred to in the Court’s order, based on Sentinel’s statement that a $11,900
        reimbursement would “provide Valley with a 68% profit margin,” then Valley’s
        billed charges of $29,659 would represent an attempt to collect a 363% profit
        margin, implying that Valley’s average profit margin is near 363%.)7

(Pls.’ Opp’n to Mot. Recons. at 11-12 (emphasis added).)



7
 The sample numbers used by Eagle appear to be typographical mistakes. Sentinel’s letter referred to 86 percent
and 463 percent, not 68 percent or 363 percent.

                                                       19
       The court concludes that no reasonable reader would conclude from Sentinel’s letters that

the profit margin identified for any single flight was somehow a proxy for Eagle’s overall profit

margin. Each letter itself acknowledges that Medicare would pay significantly less for these

claims. Each letter also recommends that the insurer pay significantly less than the amount

billed. For a reader to conclude that Eagle had an average profit margin of 463 percent (using

the number from the sample letter), the reader would have to assume that Eagle never accepted

Medicare payments and that no other insurers ever followed Sentinel’s advice and

encouragement to pay significantly less than the amount Eagle billed. This is an irrational

conclusion. A reasonable person, after reading Sentinel’s letter, would believe that Eagle’s

average profit margin was lower than 463 percent precisely because they would infer that Eagle

was frequently paid much less than the amount it billed, either by Medicare or by other insurers

who followed Sentinel’s recommendations.

       In sum, Sentinel’s profit margin calculations, to the extent they imply anything, imply

that Eagle’s bills were unreasonably high. But whether a particular bill is unreasonable is a

statement of non-actionable opinion. Upon reconsidering these statements, the court concludes

Sentinel’s motion for summary judgment should have been granted on this issue.

       C.      Implications of Sentinel’s Per-Flight Cost Calculations

       The court’s summary judgment order concluded that Sentinel’s cost-per-flight

calculations were materially accurate, and so were not defamatory. Id. at *6-7. But Eagle

maintains that the order addressed only whether the calculations were directly defamatory, not

whether the cost calculations created any defamation by implication.




                                                20
       The only defamatory implication identified by Eagle from the cost calculations is that

“Plaintiffs were overbilling for their services.” (Pls.’ Mot. Clarify at 6 (ECF No. 438).) In other

words, this assertion is not substantively different from Eagle’s argument regarding profit margin

calculations. As already discussed at length, “overbilling” is non-actionable opinion.

Accordingly, Sentinel’s cost-per-flight calculations are neither directly defamatory nor implicitly

defamatory.

IV.    Tortious Interference

       Although not included in the motion for clarification, Eagle states in its opposition to the

motion for reconsideration that its “tortious interference claim is based on more than just the

allegedly defamatory statements Plaintiffs have put at issue.” (Pls. Opp’n to Mot. Recons. at 15.)

       To the extent Eagle believes the tortious interference claim remains operative separate

from the defamation claims, the court now clarifies that it does not. The only tortious

interference claim identified by the complaint arose from the defamation allegations discussed in

the original summary judgment order. (See FAC ¶¶ 92-95.) Because Sentinel’s motion for

summary judgment (upon reconsideration) will be granted on the entire defamation claim, and

because the court declines to allow Eagle to move forward with the other possible defamatory

statements identified in its motion for clarification, nothing remains to support a tortious

interference claim. Accordingly, this claim has also been extinguished.

                                         CONCLUSION

       Eagle’s motion for clarification (ECF No. 438) is DENIED. Sentinel’s motion for

reconsideration (ECF No. 441) is GRANTED. Upon reconsideration, Sentinel’s original motion

for summary judgment (ECF No. 206) is granted in its entirety.


                                                 21
       The parties are ordered to file a joint status report by January 15, 2020, identifying what,

if any, issues remain for the court to resolve. If there is nothing further, the court will enter

judgment and close the case.

       SO ORDERED this 17th day of December, 2019.


                                               BY THE COURT:




                                               TENA CAMPBELL
                                               U.S. District Court Judge




                                                  22
